Case 2:19-mc-00083-CAS-E Document 23 Filed 08/28/19 Page 1 of 7 Page ID #:192




 1 BOIES SCHILLER FLEXNER LLP
   K. LUAN TRAN (SBN 193808)
 2 725 South Figueroa Street, 31st Floor
   Los Angeles, CA 90017
 3 Telephone: (213) 629-9040
   Facsimile: (213) 629-9022
 4 ltran@bsfllp.com

 5 MAXWELL V. PRITT (SBN 253155)
   44 Montgomery Street, 41st Floor
 6 San Francisco, CA 94104
   Telephone: (415) 293-6800
 7 Facsimile: (415) 293-6899
   mpritt@bsfllp.com
 8
   Counsel for IRA KLEIMAN, as Personal
 9 Representative of the Estate of David Kleiman,
   and W&K INFO DEFENSE RESEARCH, LLC
10

11                              UNITED STATES DISTRICT COURT

12                          CENTRAL DISTRICT OF CALIFORNIA

13                                   WESTERN DIVISION

14

15 IN RE SUBPOENA TO JOSEPH                         Misc. Case No. 2:19-MC-00083-CAS-E
   VAUGHN PERLING
16                                                  Underlying Litigation:
   IRA KLEIMAN, as the personal                     Case No. 9:18-cv-80176-BB
17 representative of the Estate of David            United States District Court
   Kleiman, and W&K INFO DEFENSE                    Southern District of Florida
18 RESEARCH, LLC,

19                                                  NOTICE OF MOTION AND MOTION
                  Plaintiffs,                       FOR SECOND EXTENSION OF TIME
                                                    FOR MOVANTS TO SEEK CONTEMPT
20         v.                                       ORDER
21 CRAIG WRIGHT,                                    Judge:   Christina A. Snyder
                                                    Date:    September 30, 2019
22                Defendant.                        Time:    10:00 a.m.
                                                    Place:   Courtroom 8D, 8th Floor
23

24

25

26

27

28

     MOTION TO EXTEND TIME TO FILE CONTEMPT MOTION                  Case No. 2:19-MC-00083-CAS-E
Case 2:19-mc-00083-CAS-E Document 23 Filed 08/28/19 Page 2 of 7 Page ID #:193




 1       NOTICE OF MOTION AND MOTION FOR SECOND EXTENSION OF TIME

 2          PLEASE TAKE NOTICE THAT Ira Kleiman, as personal representative of the Estate

 3 of David Kleiman, and W&K Info Defense Research, LLC hereby move for a fourteen (14)

 4 day continuance of the contempt hearing currently scheduled for September 30, 2019, with a

 5 new hearing date of October 14, 2019, and the following briefing schedule: motion for

 6 contempt for failure to comply due September 16, opposition due September 23, and reply due

 7 September 30. This motion is supported by the attached Memorandum of Points and

 8 Authorities, and is noticed for hearing on September 30, 2019, before Judge Christina Snyder

 9 at the First Street Courthouse, 350 W. First Street, Courtroom 8D, 8th Floor, Los Angeles, CA

10 90012.

11 Dated: August 28, 2019                         BOIES SCHILLER FLEXNER LLP
12
                                                  /s/ Maxwell V. Pritt
13                                                Maxwell V. Pritt (SBN 253155)
                                                  44 Montgomery Street, 41st Floor
14                                                San Francisco, CA 94104
                                                  Telephone: (415) 293-6800
15                                                Facsimile: (415) 293-6899
16                                                mpritt@bsfllp.com

17                                                K. Luan Tran (SBN 193808)
                                                  725 South Figueroa Street, 31st Floor
18                                                Los Angeles, CA 90017
                                                  Telephone: (213) 629-9040
19                                                Facsimile: (213) 629-9022
20                                                ltran@bsfllp.com

21                                                Counsel for Ira Kleiman, as Personal
                                                  Representative of the Estate of David
22                                                Kleiman, and W&K Info Defense Research,
                                                  LLC
23

24

25

26

27

28

                                         -1-
     MOTION TO EXTEND TIME TO FILE CONTEMPT MOTION                 Case No. 2:19-MC-00083-CAS-E
Case 2:19-mc-00083-CAS-E Document 23 Filed 08/28/19 Page 3 of 7 Page ID #:194




 1                      MEMORANDUM OF POINTS AND AUTHORITIES

 2 I.       INTRODUCTION

 3          This action arises out of Joseph VaughnPerling’s refusal to comply with a subpoena

 4 issued by the United States District Court for the Southern District of Florida on February 25,

 5 2019 (the “Subpoena”). See Dkt. 1, at 2. On July 8, 2019, this Court held, inter alia, that the

 6 Subpoena was valid and properly served on Mr. VaughnPerling in compliance with Federal

 7 Rule of Civil Procedure 45, and that Mr. VaughnPerling violated the Subpoena and waived any

 8 objections by doing so. Dkt. 11. Accordingly, the Court ordered Mr. VaughnPerling to

 9 comply with the Subpoena by July 22, 2019, id., and set a hearing and shortened briefing

10 schedule for Ira Kleiman, as personal representative of the Estate of David Kleiman, and W&K

11 Info Defense Research, LLC (together, “Movants”) to seek a contempt order from the Court,

12 Dkt. 10.

13          Mr. VaughnPerling—in documents filed after the Court entered its order—asserts that

14 he was not served personally with the Subpoena. See Dkt. 12, 13. To allow Movants to

15 investigate this assertion, on July 26, 2019, the Court granted Movants’ motion to extend the

16 contempt briefing schedule and to continue the contempt hearing by 49 days. See Dkt. 19.

17 Movants have, over the course of the past month, investigated Mr. VaughnPerling’s assertion

18 and now seek a short two-week extension to conduct further investigation. Movants intend to

19 use this time to further investigate whether Mr. VaughnPerling was in fact personally served

20 and, if not, whether Mr. VaughnPerling will accept service and agree to comply fully with the

21 Subpoena.

22 II.      BACKGROUND

23          As explained in Movants’ Motion to Compel, see Dkt. 1, at 2, the Subpoena was issued

24 to Mr. VaughnPerling on February 25, 2019 by the United States District Court for the

25 Southern District of Florida in connection with ongoing litigation filed in that district by

26 Movants. Id. Based on information provided to Movants by their process server, Movants

27 believed that Mr. VaughnPerling was validly served with the Subpoena on March 20, 2019. Id.

28 at 2-3; Dkt. 11 at 2. The Subpoena required Mr. VaughnPerling to produce documents to

                                             -2-
     MOTION TO EXTEND TIME TO FILE CONTEMPT MOTION                     Case No. 2:19-MC-00083-CAS-E
Case 2:19-mc-00083-CAS-E Document 23 Filed 08/28/19 Page 4 of 7 Page ID #:195




 1 Movants’ counsel’s office in Los Angeles by March 27, 2019. Id. But he failed to do so. See

 2 id.

 3          On May 23, 2019, counsel for Movants sent a letter to Mr. VaughnPerling requesting

 4 that he (or his counsel, if any) respond to the Subpoena by June 3. Id. at 3. Mr. VaughnPerling

 5 did not respond. Id.1 As a result, on June 5, Movants filed a motion to compel Mr.

 6 VaughnPerling’s compliance with the Subpoena. See generally id. On July 8, the Court

 7 granted the motion, and further ordered that, if Mr. VaughnPerling failed to comply by July 22,

 8 Movants “may seek a contempt order from this Court by filing a motion on or before July 26,

 9 2019.” Dkt. 10. Pursuant to the order, Mr. VaughnPerling would be required to file his

10 opposition by August 2, and any reply would be due by August 7. Id. The contempt hearing

11 was to be scheduled for August 12. Id. Nevertheless, on July 9, in two separate declarations

12 purportedly executed in different cities on the same day, Mr. VaughnPerling stated—contrary

13 to the Court’s order, see Dkt. 11—that he “was not served” with the Subpoena. Dkt. 12, ¶ 1;

14 Dkt. 13, ¶ 1.

15          To allow for time to investigate Mr. VaughnPerling’s statements, on July 26, 2019,

16 Movants moved to extend the briefing schedule and continue the contempt hearing. See Dkt.

17 17. On July 26, the Court granted the motion, setting the date for the contempt hearing as

18 September 30, and extending the deadline for Movants to file a motion for contempt to

19 September 3. See Dkt. 19. Since obtaining that order, Movants have investigated Mr.

20 VaughnPerling’s statements and sought to resolve the dispute concerning the Subpoena

21 without further court involvement. In particular, Movants have sought information from

22 witnesses to determine if Mr. VaughnPerling was personally served with the Subpoena, and

23 engaged in communications with Mr. VaughnPerling in an effort to persuade him to comply

24 with the Subpoena.

25 ///

26
           1
             Counsel for Movants learned on July 12, 2019 that the letter, which was sent by
27 certified U.S. mail to Mr. VaughnPerling’s address, was returned by the U.S. Postal Service as
   “UNCLAIMED UNABLE TO FORWARD,” apparently because no one was home to accept
28 delivery.

                                             -3-
     MOTION TO EXTEND TIME TO FILE CONTEMPT MOTION                  Case No. 2:19-MC-00083-CAS-E
Case 2:19-mc-00083-CAS-E Document 23 Filed 08/28/19 Page 5 of 7 Page ID #:196




 1 III.     ARGUMENT

 2          To provide Movants with time to continue to investigate Mr. VaughnPerling’s

 3 statements regarding the validity of personal service, Movants respectfully request that the

 4 Court (1) extend the contempt briefing schedule set forth in the July 26, 2019 order by an

 5 additional 13 days, and (2) continue the contempt hearing scheduled for September 30, 2019,

 6 by 14 days. See Dkt. 19. The Court has discretion to decide whether a briefing schedule

 7 should be extended or a hearing should be continued. See Cusano v. Klein, 485 F. App’x 175,

 8 177 (9th Cir. 2012); see also Rees v. Souza’s Milk Transp. Co., No. 05-CV-00297-LJO (SMS),

 9 2008 WL 276574, at *3 (E.D. Cal. Jan. 30, 2008) (continuing hearing based on “discretion to

10 control” docket and “conserve the resources of the Court and the parties”). Although the

11 existence of good cause is sufficient to extend a briefing schedule or continue a hearing, see,

12 e.g., Beecham v. City of W. Sacramento, No. 07-CV-0115 JAM (EFB), 2009 WL 1120030, at

13 *1 (E.D. Cal. Apr. 24, 2009); Clark v. Time Warner Cable, No. 07-CV-1797 VBF (RCX),

14 2007 WL 1334965, at *1 (C.D. Cal. May 3, 2007), it is not required, see Smith v. Levinson, No.

15 12-CV-1511 AG (ANx), 2013 WL 12153548, at *1 (C.D. Cal. Nov. 27, 2013) (“Although

16 good cause may be lacking, the request to continue the hearing on the Order to Show Cause is

17 GRANTED.”).

18          Here, good cause exists for the Court to exercise its discretion and further continue the

19 hearing and the briefing schedule on Movant’s motion to hold Mr. VaughnPerling in contempt

20 of the Court’s July 8, 2019 order. Indeed, Movants have diligently attempted to settle this

21 dispute with Mr. VaughnPerling outside of court, while simultaneously investigating Mr.

22 VaughnPerling’s claim that he was not served. Cf. Lotter v. Nat’l Mktg., Inc., No. 08-CV-1093

23 JVS (MLGx), 2012 WL 12888543, at *2 (C.D. Cal. June 15, 2012) (finding good cause to

24 amend Rule 16 scheduling order on grounds that party seeking amendment was diligent).

25 Although Movants have not yet fully exhausted their efforts on these fronts, Movants intend to

26 do so over the next two weeks, and believe that a two-week extension could obviate the need

27 for additional briefing and for a contempt hearing. Avoiding such proceedings would promote

28 judicial economy by saving both the Court and the parties from wasting additional resources.

                                             -4-
     MOTION TO EXTEND TIME TO FILE CONTEMPT MOTION                     Case No. 2:19-MC-00083-CAS-E
Case 2:19-mc-00083-CAS-E Document 23 Filed 08/28/19 Page 6 of 7 Page ID #:197




 1 Further, granting the motion would not prejudice Mr. VaughnPerling, but rather would provide

 2 him with an additional opportunity to comply with the Subpoena and avoid contempt. Cf.

 3 Cusano, 485 F. App’x at 177 (showing of prejudice required to reverse district court’s decision

 4 on continuance).

 5 IV.     CONCLUSION

 6         For the foregoing reasons, Movants respectfully request that the Court continue the

 7 contempt hearing scheduled for September 30, 2019, to October 14, with the following briefing

 8 schedule: motion due by September 16, opposition due by September 23, and reply due by

 9 September 30.

10 Dated: August 28, 2019                          BOIES SCHILLER FLEXNER LLP
11
                                                   /s/ Maxwell V. Pritt
12                                                 Maxwell V. Pritt (SBN 253155)
                                                   44 Montgomery Street, 41st Floor
13                                                 San Francisco, CA 94104
                                                   Telephone: (415) 293-6800
14                                                 Facsimile: (415) 293-6899
15                                                 mpritt@bsfllp.com

16                                                 K. Luan Tran (SBN 193808)
                                                   725 South Figueroa Street, 31st Floor
17                                                 Los Angeles, CA 90017
                                                   Telephone: (213) 629-9040
18                                                 Facsimile: (213) 629-9022
19                                                 ltran@bsfllp.com

20                                                 Counsel for Ira Kleiman, as Personal
                                                   Representative of the Estate of David
21                                                 Kleiman, and W&K Info Defense Research,
                                                   LLC
22

23

24

25

26

27

28

                                             -5-
     MOTION TO EXTEND TIME TO FILE CONTEMPT MOTION                  Case No. 2:19-MC-00083-CAS-E
Case 2:19-mc-00083-CAS-E Document 23 Filed 08/28/19 Page 7 of 7 Page ID #:198



                                     CERTIFICATE OF SERVICE
 1
          At the time of service I was over 18 years of age and not a party to this action. My
 2 business address is 44 Montgomery Street, 41st Floor, San Francisco, California 94104.

 3          On August 28, 2019, I served the following documents:
 4             NOTICE OF MOTION AND MOTION FOR SECOND EXTENSION
                 OF TIME FOR MOVANTS TO SEEK CONTEMPT ORDER
 5
            I served the documents on the person(s) below, as follows:
 6
                                      JOSEPH VAUGHN PERLING
 7                                         P.O. BOX 4135
                                         MALIBU, CA 90264
 8
     The documents were served pursuant to Fed. R. Civ. P. 5(b) by the following means:
 9
        By United States mail. I enclosed the documents in a sealed envelope or package
10       addressed to the persons at the addresses listed above and:
                     deposited the sealed envelope with the United States Postal Service, with
11                  the postage fully prepaid.
12                   placed the envelope for collection and mailing, following our ordinary
                    business practices. I am readily familiar with this business's practice for
13                  collecting and processing correspondence for mailing. On the same day that
                    correspondence is placed for collection and mailing, it is deposited in the
14                  ordinary course of business with the United States Postal Service, in a sealed
                    envelope with postage fully prepaid.
15
        By United States Certified or Registered mail. I enclosed the documents in a sealed
16       envelope or package addressed to the persons at the addresses listed above outside
         California. The package was:
17
                     deposited the sealed envelope with the United States Postal Service, first
18                  class mail, with the postage fully prepaid, requiring a return receipt, Article
                    No. _____________.
19
                     placed the envelope for collection and mailing, following our ordinary
20                  business practices. I am readily familiar with this business's practice for
                    collecting and processing correspondence for mailing. On the same day that
21                  correspondence is placed for collection and mailing, it is deposited in the
                    ordinary course of business with the United States Postal Service, in a sealed
22                  envelope, first class mail, with the postage fully prepaid, requiring a return
                    receipt, Article No. ___________.
23

24          I hereby certify that I am employed in the office of a member of the Bar of this Court at
   whose direction the service was made. I declare under penalty of perjury under the laws of the
25 United States of America that the foregoing information contained in the Certificate of Service

26 is true and correct.

27
     Date: August 28, 2019                              By:
28                                                               Malika Amaru
                                             -6-
     MOTION TO EXTEND TIME TO FILE CONTEMPT MOTION                      Case No. 2:19-MC-00083-CAS-E
